Citation Nr: 1038685	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for right 
shoulder injury with current metallic particles.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral foot 
disorder.

6.  Entitlement to service connection for left-sided head pain.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for a kidney disorder.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a chest disorder.

11.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 
2004, including service in Southwest Asia from April 2003 to 
March 2004, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess 
of 30 percent for PTSD; entitlement to an initial compensable 
evaluation for right shoulder injury with current metallic 
particles; entitlement to service connection for rhinitis; 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for a back disorder; 
entitlement to service connection for a bilateral foot disorder; 
entitlement to service connection for left-sided head pain; 
entitlement to service connection for a kidney disorder; 
entitlement to service connection for a right knee disorder; 
entitlement to service connection for a chest disorder; and 
entitlement to service connection for tinea versicolor.

Review of the claims file reveals that the Veteran receives 
continuous care for his disorders at the VA Outpatient Clinic 
(OPC) in Mayaguez, Puerto Rico.  The most recent medical records 
from the Mayaguez OPC associated with the claims folder are dated 
in May 2007.  These records reveal that the Veteran was scheduled 
for follow-up care.

In a VA C&P examination report, dated in December 2004, the 
Veteran was noted to have been evaluated for a skin condition and 
diagnosed with tinea versicolor by a private physician in 
November 2004.  However, review of the claims folder does not 
reveal any treatment records from the private dermatologist.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, the Board finds that AMC should attempt to 
obtain VA clinical records pertaining to the Veteran's treatment 
that are dated since May 2007 and the Veteran's private skin 
treatment records dated in November 2004.

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Service connection for certain chronic 
disorders, such as arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1) (2010).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of 
service-connection.

Under 38 C.F.R. § 3.317(a)(1)(ii) (2010), an undiagnosed illness 
is defined as a condition that by history, physical examination 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  Moreover, in the case of claims based on undiagnosed 
illness, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and active service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, and any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C) (2010).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2010).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

As noted, the Veteran did serve in Southwest Asia.  The Board 
notes that the Veteran has not been afforded a VA C&P Gulf War 
Protocol medical examination regarding whether the Veteran's 
reported rhinitis, back disorder, bilateral foot disorder, left-
sided head pain, kidney disorder, right knee disorder, chest 
disorder, and/or tinea versicolor are related to the Veteran's 
service in Southwest Asia.  As such, the Board finds it necessary 
to remand the claims for the Veteran to be afforded a VA medical 
examination pursuant to the Gulf War Protocol.

In December 2004 the Veteran was afforded a VA C&P general 
medical examination.  After examination the Veteran was diagnosed 
with tinea versicolor; however, the examiner did not render an 
opinion regarding the etiology of the Veteran's disorder.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claim of entitlement to service connection for tinea versicolor.

The most recent VA examination evaluating the Veteran's PTSD was 
performed in December 2006 and the most recent VA examination 
evaluating the Veteran's right shoulder injury with current 
metallic particles was performed in December 2006.  Since that 
time, in a treatment note, dated in May 2007, the Veteran was 
noted to report increased PTSD symptoms including feeling very 
depressed and irritable.  The Veteran indicated that his frequent 
loss of temper has caused his wife to indicate that she would 
leave the Veteran's house because she could no longer cope.  The 
physician reported that the Veteran had a Global Assessment of 
Functioning (GAF) score of 53; which the Board notes indicates an 
increase in severity in the Veteran's PTSD since the December 
2006 examination where the Veteran was assigned a GAF of 60.  In 
addition, the Veteran reported in a treatment note dated in May 
2007 that he had constant pain in his right shoulder.  As the 
Veteran's treatment records reveal that the Veteran's PTSD and 
right shoulder disorders have become more severe since his prior 
VA medical examinations, the Board has no discretion and must 
remand these matters to afford the Veteran an opportunity to 
undergo contemporaneous VA examinations to assess the current 
nature, extent and severity of his PTSD and right shoulder 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, as the examinations performed are nearly four years 
old, the Board finds that the record does not adequately reveal 
the current state of the Veteran's service connected PTSD and 
right shoulder disabilities and, therefore, another VA medical 
examination is necessary.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since May 2007.  

2.  Contact the Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all of 
his private health care providers who may 
possess additional records pertinent to his 
claims.  The Veteran should be specifically 
asked to identify the private dermatology 
evaluation dated in November 2004.  Any 
additional pertinent records identified by 
the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the appellant, and associated with the 
claims file.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his claimed rhinitis, back 
disorder, bilateral foot disorder, left-
sided head pain, kidney disorder, right 
knee disorder, chest disorder, right knee 
disorder, and tinea versicolor.  All 
necessary diagnostic tests, if any, should 
be completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.

The examiner is requested to state whether 
the Veteran's complaints are attributable 
to known clinical diagnoses or to disease 
processes other than a known clinical 
diagnosis.  If the examiner cannot identify 
a known disease or disability which causes 
these symptoms, the examiner should so 
state.  The examiner should clarify whether 
the symptoms in question are chronic in 
nature (e.g., present for 6 months or 
more).  Based on a review of the entire 
record, including, but not limited to, the 
Veteran's reported history, the service 
treatment records and post-service 
treatment records, the examiner should 
further opine as to whether it is at least 
as likely as not (a 50 percent or higher 
likelihood) that the Veteran's symptoms are 
part of a medically unexplained chronic 
multi-symptom illness such as fibromyalgia, 
irritable bowel syndrome, or chronic 
fatigue syndrome.

If the Veteran's complaints are 
attributable to known clinical diagnoses, 
the examiner should render an opinion as to 
whether such disabilities at least as 
likely as not (a 50 percent or greater 
probability) are: (1) etiologically related 
to active military service or events 
therein; or (2) caused or permanently 
worsened beyond natural progression due to 
the Veteran's service-connected PTSD and/or 
right shoulder disability.

The examiner should provide a complete 
rationale for any opinions expressed.

4.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination(s) to determine the nature, 
extent and severity of his PTSD and right 
shoulder disabilities.  The claims file 
should be made available to the examiner(s) 
for review before the examination(s).  The 
examiner(s) should note in the examination 
report(s) that the claims file and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  The 
examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

5.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner of 
all questions posed are not answered.

6.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


